Title: Granville S. Crockett to Thomas Jefferson, 23 July 1819
From: Crockett, Granville S.
To: Jefferson, Thomas


          
            Sir
             Frankfort July 23d 1819
          
          Yours encloseing a letter to the Transylvania University, reached here yesterday and is forward agreeable to request, any future communication will reach the young Gentlemen in Lexington Ky. as that institution is in that Place—
          
            I have the honor to be &.C.
            Gran. S. Crockett A.P.m. Frankt Ky
          
        